PER CURIAM
This case is before us following remand from the Oregon Supreme Court. State v. Trax, 335 Or 597, 75 P3d 440 (2003). The only remaining issue on remand warranting a published discussion concerns the trial court’s denial of defendants’ motions to controvert. We reject defendants’ contentions in that regard and adopt the reasoning for rejecting those contentions set forth in Chief Judge Deits’s dissenting opinion in our initial decision in this case. State v. Trax, 179 Or App 193, 219-21, 39 P3d 887 (2002) (Deits, C. J., dissenting).
Affirmed.